Case 6:19-cv-00019-RSB-BWC Document 19 Filed 06/25/20 Page 1of1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

JERMAINE PERKINSON,
Plaintiff,
JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: 9:19-cv-19
KAYLA LANIER: HEATHER FLOWERS; and
CALLAHAN
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED
that, in accordance with the Court's Order dated June 8, 2020, adopting the Magistrate Judge's

Report and Recommendation as the opinion of the Court, judgment is hereby entered dismissing
Plaintiff's complaint without prejudice and denying Plaintiff leave to appeal in forma pauperis.

This case stands closed.

Approved by:

 

June 25, 2020 Scott L. Poff

 

 

Date Clerk — __

 

AL MZE § \
(By) Deputy Clerk —

GAS Rev 10/1/03
